Citation Nr: 0836117	
Decision Date: 10/21/08    Archive Date: 10/27/08

DOCKET NO.  02-17 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for a chronic skin disorder.

2.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for a chronic disability manifested by chest pain.

3.  Entitlement to an initial compensable evaluation for the 
veteran's bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active service from October 1961 to September 
1968 and from December 1968 to November 1981.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in February 2005.  This matter was 
originally on appeal from an April 2002 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Waco, Texas.

In February 2004, the veteran testified at a travel board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.

In September 2008, the Board received correspondence from the 
veteran's Congressman and accompanied by documentation from 
the veteran regarding a request for an increased rating for 
his service-connected gastroesophageal reflux disorder with 
hiatal hernia, esophagitis, gastritis, and duodenitis.  Thus, 
this matter is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  Claims for service connection for a skin disease and 
chest pain were denied by a September 1983 rating decision 
that was not appealed.

2.  Evidence submitted subsequent to the September 1983 
rating decision does not raise a reasonable possibility of 
substantiating the claim for service connection for a skin 
disability.

3.  Evidence submitted subsequent to the September 1983 
rating decision raises a reasonable possibility of 
substantiating the claim for service connection for a 
disability manifested by chest pain.

4.  A distinct disability manifested by chest pains, separate 
from already service-connected epigastric disability, is not 
shown to be related to service.

5.  The veteran's service connected bilateral hearing loss, 
at its worst, is productive of Level II hearing acuity in the 
right ear and Level II hearing acuity in the left ear.


CONCLUSIONS OF LAW

1.  The September 1983 rating decision which denied a claim 
for service connection for a skin disease and a claim for 
service connection for chest pain is final.  38 U.S.C. § 
4005(c) (1982); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1983).

2.  New and material evidence has not been submitted, and the 
claim of entitlement to service connection for a skin 
disability is not reopened.  38 U.S.C.A. §§ 5108 (West 2002); 
38 C.F.R. § 3.156 (2007).

3.  New and material evidence has been submitted, and the 
claim of entitlement to service connection for a disability 
manifested by chest pain is reopened.  38 U.S.C.A. §§ 5108 
(West 2002); 38 C.F.R. § 3.156 (2007).

4.  A disability manifested by chest pain, separate from 
service-connected epigastric disability, was not incurred in 
or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303 (2007).

5.  The criteria for entitlement to an initial compensable 
evaluation for the veteran's service-connected bilateral 
hearing have not been met.  38 U.S.C.A. §§ 1155 (West 2002); 
38 C.F.R. §§ 4.85, Diagnostic Code 6100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Preliminary Matters

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

Pursuant to the Board's February 2005 Remand, the Appeals 
Management Center (AMC) requested that the veteran identify 
treatment records for issues on appeal and obtained and 
associated with the file all those treatment records 
identified, obtained and associated with the fill all VA 
treatment records since 2000 for issues on appeal, requested 
VA audiological evaluation and obtained etiology opinions for 
the service connection issues, readjudicated the veteran's 
claim under provision of the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) as 
discussed in more detail below, and issued a supplemental 
statement of the case (SSOC).  Based on the foregoing 
actions, the Board finds that there has been compliance with 
the Board's February 2005 Remand.  Stegall v. West, 11 Vet. 
App. 268 (1998).



I.	Veterans Claims Assistance Act of 2000

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2006). 

Letters dated in January 2002 and March 2005 fully satisfied 
the duty to notify provisions. 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002), Kent v. Nicholson, 20 Vet. App. 1 (2006).  
The March 2005 letter advised the veteran of the evidence and 
information necessary to reopen the claim, and the January 
2002 letter notified the veteran of the evidence and 
information necessary to establish service connection.
  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless.  However, 
although this notice is no longer required, the Board notes 
that the veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The March 2005 letter told him to provide any 
relevant evidence in his possession.  See Pelegrini, 18 Vet 
App. at 120.  

Since the Board has denied reopening the veteran's service 
connection claims and since the RO assigned the 
noncompensable disability rating at issue here for the 
veteran's service-connected disability, and the Board has 
concluded that the preponderance of the evidence is against 
assigning a higher rating, there is no question as to an 
effective dates to be assigned, and no further notice is 
needed.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).
 
Although the March 2005 letter was not sent prior to initial 
adjudication of the veteran's claim, this was not prejudicial 
to him, since he was subsequently provided adequate notice, 
and the claim was readjudicated and an additional 
supplemental statement of the case (SSOC) was provided to the 
veteran in June 2008.  

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  

The veteran was also accorded VA examinations in February 
2003 and March 2006. 38 C.F.R. § 3.159(c)(4).  There is no 
objective evidence indicating that there has been a material 
change in the severity of the veteran's service-connected 
disorders since he was last examined.  38 C.F.R. § 3.327(a).  
The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  VAOPGCPREC 11-95.  
The March 2006 audiological evaluation report is thorough.  
The examination in this case is adequate upon which to base a 
decision.
 
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.	New and Material Evidence

In a decision dated in September 1983, the RO denied the 
veteran's claims for service connection for a skin disease 
and chest pain.  The veteran did not appeal this decision.  A 
finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  See 38 
U.S.C. § 4005(c) (1982); 38 C.F.R. §§ 3.104, 19.129, 19.192 
(1983).  Thus, the September 1983 decision is final.  

The veteran's application to reopen his claim of service 
connection for chronic skin disorder and chest pains was 
received on October 1, 2001.  The Board notes that there has 
been a regulatory change with respect to the definition of 
new and material evidence, which applies prospectively to all 
claims made on or after August 29, 2001.  As the veteran 
filed his claim after this date, the new version (cited 
below) applies in this case.

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a).

The Board notes that by an April 2002 rating decision, the RO 
erroneously determined that the veteran had submitted claims 
for service connection rather than an application to reopen 
his claims of entitlement to service connection for both a 
chronic skin disorder and a chronic disability manifested by 
chest pain.  This error was identified in the February 2005 
Board remand.  Since that time, the AMC has correctly 
characterized the service connection issues on appeal as new 
and material evidence claims but declined to reopen the 
veteran's claim of entitlement to service connection for a 
chronic skin disorder and a chronic disability manifested by 
chest pain.  On appeal, however, the Board must make its own 
determination as to whether any newly submitted evidence 
warrants a reopening of the claims.  This is important 
because the preliminary question of whether a previously 
denied claim should be reopened is a jurisdictional matter 
that must be addressed before the Board may consider the 
underlying claims on the merits.  See Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
To prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 
346 (1999).  

The September 1983 rating decision noted that the veteran 
gave history of skin disease involving the left hand on 
retirement examination, and that dyshidrotic eczema of the 
left hand was diagnosed.  It was also noted that VA 
dermatology examination revealed no evidence of lesions; that 
the veteran reported that he developed pruritic vesicular 
lesions over the fingers, palms, and feet especially in hot 
weather when he perspires a lot; and that dyshidrosis in 
remission was diagnosed.    

The September 1983 rating decision noted that the veteran 
complained of right-side chest pain December 29, 1980, and 
that chest wall pain was diagnosed.  It was also noted that 
the veteran complained of periodic chest pain on retirement 
examination, and that EKG showed normal sinus rhythm with 
sinus bradycardia, otherwise normal. 

The September 1983 rating decision found that a chronic skin 
disease was not shown by the evidence of record and that 
dyshidrosis, sweat gland disorder, was not a ratable entity 
for compensation purposes.  The rating decision also found 
that an organic disease or disability which accounted for 
complaints of chest pain was not shown by the evidence of 
record. 

Based on the grounds stated for the denial of service 
connection for a skin disease in the September 1983 rating 
decision, new and material evidence would consist of evidence 
of a current skin diagnosis and evidence linking such skin 
diagnosis to active service.  Based on the grounds stated for 
the denial of service connection for chest pain in the 
September 9, 1983, rating decision, new and material evidence 
would consist of evidence of a current a diagnosis for the 
chest pain and evidence linking such chest pain diagnosis to 
active service.

In this regard, additional evidence received since the 
September 1983 rating decision includes various VA treatment 
records, numerous private treatment records, and statements 
including testimony from the veteran.

A 1990 private medical record noted that the veteran reported 
that he was evaluated in the early 1980s for chest pain but 
that the workup was negative.  The veteran reported that the 
pain was nonexertional and that he had had no chest pain over 
the prior several years.  Diagnosis was history of chest 
pain, resolved.

At the July 2002 RO hearing, the veteran testified that he 
experienced his skin breaking (peeling off) in service, that 
it was really noticeable in 1997 or 1998 when he was working 
at VA, and that it flared up periodically.  The veteran also 
testified that he started having severe chest pains in 
service and that he still had those pains.  At the February 
2004 travel board hearing, the veteran testified that he used 
lotion on his hands that he received from VA and that he was 
not receiving treatment for chest pain. 

At an April 2003 Agent Orange Examination, the veteran 
reported recurrent hand/groin rash since 1971 and stated that 
the blisters on his hands appeared water-filled and resolved 
spontaneously.  The veteran also reported occasional dull 
pressure in chest with no known precipitating events 
resolving spontaneously.  Physical examination revealed 
extremities warm and dry with peeling rash noted on hands 
bilaterally.  Chest x-ray was normal.  

An October 2004 PCOPC Physician note indicates history of 
chest pain since 1980s on baby ASA, not on SL nitro.  A 
November 2004 Cardiac Stress Test report noted complaints of 
occasional chest pain, no association with activity, found to 
have abnormal EKG.  The findings of the EKG indicated 
moderate apical fixed defect and the impression was findings 
at the apex consistent with myocardial infarction.  A 
September 2005 MCOPC Physician Report notes that the veteran 
complained of chest pain episodes, and that stress test 
showed mild fixed apical defect.  Assessment was angina due 
to CAD (coronary artery disease).

A letter dated in December 2004 authored by Dr. H.U. noted 
that an EKG showed indication of an old inferior myocardial 
infarction and that a Cardiolite test showed an apical fixed 
defect consistent with an old myocardial infarction.  Dr. 
H.U. stated that since the veteran had no coronary risk 
factors at all, including hypertension, diabetes, 
hypercholesterolemia, smoking or family history for early-
acquired heart disease, it was quite unlikely that he had any 
form of CAD and noted that the presence of an old myocardial 
infarction was surprising.  Dr. H.U. stated that the only 
thing he could gather in the veteran's history was that he 
suffered very serious injuries to his chest and upper abdomen 
and opined that it was likely that the veteran had some 
trauma to the heart at that time and that it was being 
interpreted by both EKG and nuclear study as old scar tissue.  

The Board notes, however, that hospital records dated in 
November 2005 indicate that the veteran presented with light 
headedness and near syncope associated with hot and cold 
sensation to his chest.  The veteran also reported having 
intermittent chest pain (stabbing sensation across his chest 
not associated with exertion or dyspnea diaphoresis or 
palpitations.  The diagnoses were near syncope, chest pain, 
sinus bradycardia, post left heart cath approximately five 
years ago, hypertension by history, and dyslipidemia and he 
was admitted for evaluation and treatment, including a 
diagnostic cardiac catheterization.  Dr. H.U. diagnosed CAD.  
In addition, Dr. H.U., in a September 2006 letter, relates 
the veteran's intermittent episodes of atypical chest pain to 
his hiatal hernia.     

The veteran underwent a VA examination in March 2006.  He 
reported that when he left Vietnam in the early 1970s he 
developed a rash on the palm of his hands which itched, 
formed blisters which broke, oozed and peeled.  The veteran 
reported that he broke out on the average of 2 to 3 times per 
year lasting for about 3 to 4 weeks at a time.  He stated 
that the military treated him with lotion which did not help.  
The veteran reported that he worked for VA and was treated 
with lotions but that the lotions did not help, and he quit 
his job.  The veteran stated that since he quit working, his 
hands have healed; and he does not have any more problems 
with the rash.

The veteran also reported that he had had chest pain off and 
on ever since the 1970s and that his pain worsened within the 
last year.  The veteran reported that he was evaluated and 
underwent an angioplasty and stent insertion in January 2006.  
The veteran stated that he still had some chest discomfort 
but no chest pain.  

After physical examination, the VA examiner, Dr. J.E.P., 
diagnosed CAD status post angioplasty and stenting with 
improvement of chest pain without any limitation of activity 
with the cardiac function capacity of 10 METs.  Dr. J.E.P. 
also noted that the skin was negative and no dermatological 
disease was detected.  Dr. J.E.P. opined that the chest pain 
diagnosed as angina secondary to CAD improved after 
angioplasty and stenting with the etiology of the chest pain 
and CAD secondary to cholesterol elevation.  He also opined 
that there was no skin disorder noted on evaluation and that 
the specific etiology of the skin disorder was uncertain but 
that it appeared that the veteran had had dyshidrotic eczema 
in the past. 

In April 2008, after a review of the veteran's claims file 
and the March 2006 VA examination, Dr. T.H. diagnosed CAD 
status post angioplasty and stenting with improvement of 
chest pain without any limitation of activity with a cardiac 
function capacity of 10 METs since he is able to do his yard 
work, he is able to perform the physical activity which he 
does riding the elliptical machine for 15 minutes at a time; 
therefore, his cardiac capacity is 10 METs.  Dr. T.H. opined 
that CAD was at least as likely as not secondary to 
cholesterol elevation and that the onset of CAD was difficult 
to ascertain; however, the veteran stated that he had a 
cardiac catheterization in 2001 which he was told was 
negative.  Dr. T.H. opined that the etiology of the veteran's 
chest pain was undetermined since the history was confusing 
and opined that the chest pain dating back to the 1970s or 
1980s may have been from gastroesophageal reflux disease and 
not CAD.

Dr. T.H. also noted that since in March 2006 there was no 
rash to see, the specific diagnosis was difficult to 
ascertain and opined that the etiology of the veteran's skin 
rash, which he no longer had, was uncertain but that the 
etiology may be an immunological disorder such as dyshidrotic 
eczema. 

A letter dated in August 2006 authored by the veteran states 
that he served in Vietnam where Agent Orange was sprayed.  In 
addition, the veteran stated that in his job as aircraft 
maintenance, he used all types of chemical such as MEK, pain, 
hydraulic fluid, J/Pr-J/P5 (anti-fire retardant), leaded 
gasoline, naphtha, aircraft oil.

In regard to the evidence submitted since the September 1983 
rating decision, the Board finds the private and VA medical 
records as well as the veteran's testimony, are neither 
cumulative nor redundant.  

However, with respect to a skin disability, the record is 
absent an etiology opinion relating a current skin disability 
to the veteran's active duty service.  Because the record is 
absent medical evidence of a nexus between a current skin 
disability and an in-service skin disease, the evidence 
submitted since the September 1983 rating decision, does not 
raise a reasonable possibility of substantiating the claim 
for service connection for a skin disability. 38 C.F.R. § 
3.156(a).

With respect to the veteran's chest pains, as noted above, 
the record includes a December 2004 letter from Dr. H.U. 
which related the veteran's chest pain to his helicopter 
crash in service.  Thus, the evidence submitted since the 
September 1983 decision raises a reasonable possibility of 
substantiating the claim for service connection of a 
disability manifested by chest pain.  

III.	Service Connection

The first question that must be addressed, therefore, is 
whether incurrence of a chronic disability manifested by 
chest pains is factually shown during service.  The Board 
concludes it was not.  

The veteran's service medical records indicate that the 
veteran presented in December 1980 with complaint of pain in 
right side of chest.  The record indicates that the veteran 
fell down x 1 day and the wind was knocked out of him.  
Physical examination showed no evidence of trauma.  Diagnosis 
was anterior chest wall pain.  In October 1981, the veteran 
reported intermittent chest pains started getting bad in the 
1980s.  On clinical examination for retirement in October 
1981, the veteran's heart, lungs, and chest were evaluated as 
normal.  Chest x-ray done in August 1981 was within normal 
limits.  Electrocardiographic Record dated in August 1981 was 
normal.  The physician noted "Fell on chest 1980 
intermittent pains since."

The Board cannot conclude a "chronic" disability manifested 
by chest pain was incurred during service.  Diagnosis and 
treatment for chest pain in service cannot be considered a 
chronic disorder without some indication that a chronic 
disorder exists.  

When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  To prevail on the issue of service connection 
there must be medical evidence of a current disability; 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet App. 341, 346 (1999).  

The questions in this case are (1) what disability is 
manifested by the veteran's chest pains and (2) is that 
disability related to the veteran's active duty service.  

As noted above, the veteran was diagnosed with angina due to 
CAD in October 2004.  

In December 2004, Dr.  H.U. stated that the only thing he 
could gather in the veteran's history was that he suffered 
very serious injuries to his chest and upper abdomen in 
service and opined that it was likely that the veteran had 
some trauma to the heart at that time and that it was being 
interpreted by both EKG and nuclear study as old scar tissue.  
In November 2005, however, Dr. H.U. diagnosed CAD; and in a 
September 2006 letter, Dr. H.U. relates the veteran's 
intermittent episodes of atypical chest pain to his hiatal 
hernia.     

The March 2006 VA examiner, Dr. J.E.P., diagnosed CAD and 
opined that the chest pain diagnosed as angina secondary to 
CAD improved after angioplasty and stenting with the etiology 
of the chest pain and CAD secondary to cholesterol elevation.  

In April 2008, a VA physician, Dr. T.H., diagnosed CAD status 
post angioplasty and stenting with improvement of chest pain 
and opined that CAD was at least as likely as not secondary 
to cholesterol elevation and that the onset of CAD was 
difficult to ascertain; however, the veteran stated that he 
had a cardiac catheterization in 2001 which he was told was 
negative.  Dr. T.H. opined that the etiology of the veteran's 
chest pain was undetermined since the history was confusing 
and that the chest pain dating back to the 1970s or 1980s may 
have been from gastroesophageal reflux disease (GERD) and not 
CAD.

The Board notes that there is a difference of opinion among 
the medical professionals.  In deciding whether the veteran 
has a disability manifested by chest pain that is related to 
service, it is the responsibility of the Board to weigh the 
evidence and decide where to give credit and where to 
withhold the same and, in so doing, accept certain medical 
opinions over others.  Evans v. West, 12 Vet. App. 22, 30 
(1998).  That responsibility is particularly onerous where 
medical opinions diverge.  At the same time, the Board is 
mindful that it cannot make its own independent medical 
determinations and that there must be plausible reasons for 
favoring one medical opinion over another.  Id.

The Board notes that the only positive nexus opinion relating 
the veteran's chest pains to his period of active military 
service is the opinion of Dr. H.U. provided in December 2004.  
However, by September 2006, Dr. H.U. had changed his opinion 
and related the veteran's chest pain to service-connected 
hiatal hernia.  In this case, if the veteran's chest pains 
are symptoms of the veteran's hiatal hernia, VA is not 
authorized to award compensation for the reported 
symptomatology.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a) 
(Service connection is awarded for "a particular injury or 
disease resulting in disability..."); see also Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 (1999); aff'd in part 
sub nom.   Sanchez-Benitez v. Principi, 259 F.3d 1356, 1363 
(Fed. Cir. 2001) (The CAVC held that pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.) Similarly, Dr. T.H. 
stated that he could not determine the etiology of the 
veteran's chest pain and stated that they may be related to 
GERD.  

With respect to the opinion that the veteran's chest pains 
are related to CAD, the Board notes that no medical 
professional has ever related this condition to the 
appellant's military service.  

As Dr. H.U.'s opinion has changed, no medical professional 
holds the opinion that the veteran's chest pain is related to 
his military service, other than possibly a symptom of an 
already service-connected disability.  Accordingly, the Board 
concludes that the preponderance of the evidence is against 
the claim for service connection, and the benefit of the 
doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application.  

IV.	Increased Ratings

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection for bilateral hearing loss.  As such, it is not 
the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  Fenderson v. West, 
12 Vet. App. 119 (1999).

The veteran's service-connected hearing loss has been rated 
under the provisions of Diagnostic Code 6100.  See 38 C.F.R. 
§ 4.85.  In evaluating hearing loss, disability ratings are 
derived by a mechanical application of the ratings schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmen v. Principi, 3 Vet. 
App. 345, 349 (1992).  The ratings schedule provides a table 
for ratings purposes (Table VI) to determine a Roman numeral 
designation (I through XI) for hearing impairment.  Table VII 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment in both 
ears.  See 38 C.F.R. § 4.85.

When the pure tone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 
decibels or more, Table VI or Table VIa is to be used, 
whichever results in the higher numeral. 38 C.F.R. § 4.86(a) 
(2007).  Additionally, when the pure tone threshold is 30 
decibels or less at 1,000 Hertz, and 70 decibels or more at 
2,000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral. 38 C.F.R. § 4.86(b).  
The record demonstrates that the veteran does not exhibit 
exceptional patterns of hearing impairment and, therefore, 
evaluation pursuant to 38 C.F.R. § 4.86 is not authorized.

On the authorized audiological evaluation in March 2002, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
35
50
70
80
LEFT
30
30
45
70
65

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 94 percent in the left ear.  
Average pure told thresholds of 59 in the right ear and of 53 
in the left ear were demonstrated.  Entering the average pure 
tone thresholds and speech recognition abilities, 
demonstrated during the March 2002 VA examination into Table 
VI reveals the highest numeric designation of hearing 
impairment for the right ear is II and for the left ear is I.  
See 38 C.F.R. § 4.86(a). Entering the category designations 
for each ear into Table VII results in a 0 percent disability 
rating under Diagnostic Code 6100.

On the authorized audiological evaluation in March 2006, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
35
30
45
70
LEFT
30
35
60
60
65

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 84 percent in the left ear.  
Average pure told thresholds of 45 in the right ear and of 55 
in the left ear were demonstrated.  Entering the average pure 
tone thresholds and speech recognition abilities, 
demonstrated during the March 2006 VA examination into Table 
VI reveals the highest numeric designation of hearing 
impairment for the right ear is II and for the left ear is 
II.  See 38 C.F.R. § 4.86(a). Entering the category 
designations for each ear into Table VII results in a 0 
percent disability rating under Diagnostic Code 6100.

There are private hearing tests of record.  The Board notes 
that pursuant to 38 C.F.R. § 4.85(a), an examination for 
hearing impairment for VA purposes must be conducted by a 
state-licensed audiologist, and must include a controlled 
speech discrimination test (Maryland CNC) and a pure tone 
audiometry test. Since the private hearing tests do not 
include the results for each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz), the 
reports do not meet the VA regulatory requirements for rating 
purposes.

As there is no competent medical evidence which contradicts 
the above findings, the Board concludes that there is no 
competent medical evidence that supports a compensable 
evaluation; and all of the competent medical evidence is 
against a compensable evaluation. Accordingly, a 
preponderance of the evidence is against a compensable 
evaluation for service connected bilateral hearing loss.

ORDER

New and material evidence not having been submitted, the 
reopening of the claim for service connection for a skin 
disability is denied.

New and material evidence having been submitted, the 
reopening of the claim for service connection for a 
disability manifested by chest pain is granted; to that 
extent only, the appeal is allowed.

Entitlement to service connection for a disability manifested 
by chest pain is denied.

Entitlement to an initial compensable evaluation for the 
veteran's bilateral hearing loss disability is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


